Citation Nr: 1450256	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  12-21 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for fibroids.

2.  Entitlement to service connection for a hysterectomy, to include as secondary to fibroids.

3.  Entitlement to special monthly compensation based on loss of a creative organ.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1981 to March 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In September 2013, the Veteran testified before the undersigned Acting Veterans Law Judge at a Board hearing.  A transcript of the hearing is associated with her Virtual VA claims file.

A review of the Virtual VA electronic records storage system and the Veterans Benefits Management System (VBMS) does not reveal any additional documents which are not currently associated with the paper claims folder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In August 2009, the Veteran filed a claim for entitlement to service connection for fibroids, a hysterectomy and for entitlement to special monthly compensation.  The claim of entitlement to service connection for fibroids must be remanded for further development.  The claim of entitlement to service connection for a hysterectomy, to include as secondary to the fibroids, and entitlement to special monthly compensation for loss of a creative organ are inextricably intertwined with this matter and therefore must also be remanded.
VA has a duty to provide examination or obtain opinion when necessary to decide the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  An examination is necessary where (1) there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) there otherwise is insufficient competent evidence of record to make a decision on the claim. 38 C.F.R. § 3.159(c)(4). 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran's service treatment records (STRs) indicate that she had two pregnancies occur during service, one in 1983 and one in 1990.  Other service treatment records indicate that the Veteran also had menstrual pain and excessive bleeding, leading to anemia, during service.  

According to her post-service treatment records, in November 2009 the Veteran was diagnosed with fibroids, and in 2010 she underwent a hysterectomy.  

At her Board hearing in September 2013, the Veteran described how she had sought treatment for the painful periods she suffered during service, but that she was never properly treated for her fibroids.  She noted that she did not complain of any female disorders specifically on her discharge examination because she "was told she didn't have any problems."  The Veteran further noted that her current treating physician at the Huntsville VAMC, Dr. J., provided an opinion stating that there exists a relationship between the Veteran's fibroids and her in-service pregnancies.  

The Veteran also stated at her hearing that she had to undergo a hysterectomy as a result of her fibroids, and that she is entitled to special monthly compensation for loss of this creative organ.  She specifically asserted that she continues to suffer residual symptoms of her hysterectomy such as fatigue and anemia, and that she suffers from a tender and painful scar as a result of her surgery.  

The Board observes that the Veteran's medical records pertaining to her fibroids and hysterectomy in 2009 and 2010 do not include an opinion relating her fibroids or hysterectomy to active service.  Therefore, the Board finds that a VA examination is necessary to decide the claims, to include an opinion as to whether the Veteran's fibroids and hysterectomy were caused or related to the Veteran's in-service pregnancies, or otherwise related to service.  

Accordingly, the case is REMANDED for the following action:

1. Make appropriate arrangements to obtain any outstanding, pertinent medical records, specifically from the Huntsville, Alabama VAMC.  Any additional treatment records identified by the Veteran should also be obtained.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran should be notified of any unsuccessful efforts, in order to allow them the opportunity to obtain and submit those records for VA review.

2. Thereafter, the Veteran should be afforded a VA examination to determine the nature and etiology of her diagnosed fibroids and hysterectomy residuals.  The claims file, to include any pertinent evidence in Virtual VA that is not contained in the claims file, must be made available to and reviewed by the examiner.  Any indicated studies should also be performed.  

Based upon the examination results, interview of the Veteran, and a review of the record, the examiner should provide an opinion on:

a. Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's fibroids or hysterectomy had their onset in service, specifically relating to her in-service pregnancies, or are otherwise etiologically related to the Veteran's active service.  

b. If the examiner finds that the Veteran's fibroids were related to her active service, then he/she should opine whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hysterectomy was caused or aggravated (made worse) by her service-connected fibroids.  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

A rationale for all requested opinions shall be provided, with citation to medical treatise, studies, etc., if appropriate.  If an opinion cannot be provided without resorting to mere speculation, please provide a complete explanation stating why this is so.  In so doing, explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that you have exhausted the limits of current medical knowledge in providing answers to the questions.  

3. Undertake any other development it determines to be warranted and readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and her representative, she should be afforded the requisite opportunity to respond, and the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



